DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a mechanism that accommodates a downward angle of between 5 and 25 degrees of said palm” in claim 1
“a mechanism that allows the user to manually adjust the angle of said hand surface” in claim 9
“a mechanism that fixes the angle of said hand surface at an optimal angle” in claim 10
“a mechanism that adjusts the angle of said hand surface automatically “ in claim 11
“a series of hinges, bolts, and pieces that allow said apparatus to be folded for easy storage” om claim 16
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claim 1 objected to because of the following informalities:  In line 3, “heal” should be “heel”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a mechanism that accommodates a downward angle of between 5 and 25 degrees of said palm” in claim 1
“a mechanism that allows the user to manually adjust the angle of said hand surface” in claim 9
“a mechanism that fixes the angle of said hand surface at an optimal angle” in claim 10
“a mechanism that adjusts the angle of said hand surface automatically “ in claim 11
“a mechanism that allows for said apparatus to be hung from the wall or ceiling” in claim 17

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a mechanism that accommodates a downward angle of between 5 and 25 degrees of said palm” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not describe a mechanism for accommodating a downward angle.  The disclosure teaches “As shown in FIG. 1, the hand surface (1) of each individual piece of the apparatus (100) is angled downward, from the back of the apparatus (8) to the front, at an angle of approximately 20 degrees, although the exact angle of the piece may be different in various other embodiments” in paragraph [0027].  This limitation is therefore interpreted as requiring the hand surface to be sloped. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a mechanism that allows the user to manually adjust the angle of said hand surface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification 
Claim limitation “a mechanism that adjusts the angle of said hand surface automatically” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification teaches, “In other embodiments, this angle may be adjusted automatically by the apparatus based on the user's unique weight, body position, body geometry, and mobility” in paragraph [0031], but provides no description of the structure for performing this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the wrists", “the entire width”, “the length”, “the heal [sic]”, “the base”, “the fingers” “the underside”, “the top side”, “the body”, “the weight”, and “the user”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the top”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bottom”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “other such non-slip material”.  It is unclear what types of material are encompassed by this limitation, particularly due to the inclusion of the word “such”.
Claim 9 recites the limitation "the angle of said hand surface”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the angle of said hand surface”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the angle of said hand surface”, “the forces”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation, “a hand surface”.  It is unclear whether this is the same hand surface as recited in claim 1 or a second hand surface.
Claim 12 recites the limitation, “ridges and indents similar to the grip of the user’s hand”.  This limitation defines a structure based on a reference to an object that is variable, as different users have different grips, and is therefore indefinite (see MPEP 2173.05(b) II).

Claim 17 recites the limitation "the wall or ceiling”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites the limitation, “the underside of said hand surface connected to the top side of said hand surface”.  This limitation positively recites a portion of a human body, and therefore encompasses a human organism.  “Configured” type language is suggested to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 2013/0324382).
Regarding claim 1, Wilson teaches an exercise apparatus for aiding the wrists during exercise comprising: a hand surface (dome 212) that fits the entire width of an average adult palm and more than 30% of the length of said palm, from the heal to the base of the fingers (see Fig. 3); the underside of said hand surface connected to the top side of said hand surface with a front edge (see annotated figure below) that allows for the fingers to grip the body of said hand surface (see Fig. 3); a mechanism that accommodates a downward angle of between 5 and 25 degrees of said palm (the dome 212 is sloped and allows the user to position their hand with their palm at a downward angle of between 5 and 25 degrees); and a base (218) that supports said apparatus and the weight of the user and provides adequate stability to improve user safety.

    PNG
    media_image1.png
    367
    600
    media_image1.png
    Greyscale
  

Regarding claim 3, Wilson teaches the underside of said hand surface has a concave shape (recessed annularity 216 has a concave shape).
Regarding claim 4, Wilson teaches the front edge of said hand surface has a rounded edge (the front edge is depicted in the figure above as having a rounded edge) to improve the user's grip during use by allowing the fingers to comfortably curl over said edge (see Fig. 3).
Regarding claim 5, Wilson teaches a non-slip material or texture covering said hand surface (the indentations on dome 212, see annotated figure above, are considered to be a non-slip texture because they assist in enhancing the user’s grip).
Regarding claim 6, Wilson teaches two channels (see annotated figure above) on the bottom of the apparatus for placement of non-slip grip material (washboard top surface 104).
Regarding claim 7, Wilson teaches two strips of grip tape, foam padding, or other such non-slip material placed in said channels on the bottom of the apparatus (the ridges in pad 102 are considered to be strips of material and are taught as being foam padding at [0009]).
Regarding claim 8, Wilson teaches a non-slip material or texture (bottom surface 108) covering all or a portion of the base of the apparatus.
Regarding claim 12, Wilson teaches a hand surface with ridges (portions between indentations, see figure above) and indents (indentations, see figure above) similar to the grip of the user's hand and provides comfortable positioning of each finger of said hand.
Regarding claim 14, Wilson teaches two independent pieces, one for each of the user's hands (see Fig. 5).
Regarding claim 15, Wilson teaches both independent pieces can be locked together when not in use to create one unit for easy storage (absent further limitation, Wilson’s structures are considered .

Claim(s) 1-4, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atomik Climbing Holds (See attached NPL).
Regarding claim 1, Atomik Climbing Holds teaches an exercise apparatus for aiding the wrists during exercise comprising: a hand surface (see annotated figure below) that fits the entire width of an average adult palm (see Product Desciption, “It measures 11 inches wide”) and more than 30% of the length of said palm (the device as shown is capable of fitting more than 30% of the length of the palm), from the heal to the base of the fingers; the underside (see annotated figure below) of said hand surface connected to the top side of said hand surface with a front edge (see annotated figure below) that allows for the fingers to grip the body of said hand surface; a mechanism that accommodates a downward angle of between 5 and 25 degrees of said palm (the climbing hold is sloped and allows the user to position their hand with their palm at a downward angle of between 5 and 25 degrees); and a base (see annotated figure below) that supports said apparatus and the weight of the user and provides adequate stability to improve user safety.

    PNG
    media_image2.png
    486
    569
    media_image2.png
    Greyscale


Regarding claim 3, Atomik Climbing Holds teaches the underside of said hand surface has a concave shape (see figure above).
Regarding claim 4, Atomik Climbing Holds teaches the front edge of said hand surface has a rounded edge (see figure above) to improve the user's grip during use by allowing the fingers to comfortably curl over said edge.
Regarding claim 13, Atomik Climbing Holds teaches one complete piece of adequate dimension to allow the user to place both hands in a comfortable position anywhere along the width of the apparatus (see Product Desciption, “It measures 11 inches wide”).
Regarding claim 17, Atomik Climbing Holds teaches a mechanism that allows for said apparatus to be hung from the wall or ceiling so that said apparatus may be used for hanging or pulling-type exercises (“Comes with 1 indoor rated bolt and 1 t-nut”).

    PNG
    media_image3.png
    460
    526
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784